Citation Nr: 1741665	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-27 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to March 1968, including combat service in Vietnam for which he was awarded  a Purple Heart.
Historically, in a December 2008 rating decision, the RO denied service connection for  PTSD.  Although notitified of the denial that same month, the Veteran did not timely initiate an appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2011 rating decision in which the RO, inter alia, denied service connection for PTSD.  In June 2012, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in July 2013, which continued to deny service connection for PTSD.  In September 2013, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In April 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

As previously explained, in  August 2015, the Board recharacterized the appeal as encompassing both a request to reopen a previously denied claim for service connection for PTSD, and a de novo claim for service connection for a psychiatric disability other than PTSD (broadly characterized, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), to encompass all such diagnoses)).  At that time, both claims were remanded to the agency of original jurisdiction (AOJ) for further development primarily with respect to matter of psychiatric disability other than PTSD. After accomplishing further action, the AOJ continued to deny  service connection for an acquired psychiatric disorder other than PTSD as reflected in a February 2016 supplemental SOC (SSOC)), and returned both matters to the Board for further appellate consideration.  Notably, although the AOJ did not readjudicate the PTSD claim, the Veteran is not prejudiced, inasmuch as, as explained below, that additional evidence does not provide a basis to substantiate the claim. 

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 

The Board's decision addressing the petition to reopen the claim for service connection for PTSD is set forth below.  The claim for service connection for an acquired psychiatric disorder other than PTSD is addressed in the remand following the order; this matter  is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1. All notification and development needed to fairly adjudicate the claim herein decided have been accomplished.

2. In a December 2008 rating decision, the RO denied service connection for PTSD; although notified of the denial in a December 2008 letter, the Veteran did timely  initiate an appeal, and no pertinent exception to finality applies.

3. No new evidence associated with the claims file since the December 2008 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, or raises a reasonable possibility of substantiating claim..


CONCLUSIONS OF LAW

1. The December 2008 rating decision in which the RO denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 38 C.F.R. § 3.156, 20.302, 20.1103 (2016).

2. As evidence received since the December 2008 rating decision is not new and material, the criteria for reopening the claim for service connection for PTSD are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183   (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As regards an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Veterans Appeals (Court) held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial. However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim. VAOPGCPREC 6-2014 (Nov. 21, 2014).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ. Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.   

In this appeal, a November 2010 pre-rating letter provided notice regarding what information and evidence was needed to substantiate the request to reopen the previously denied service connection claim.  The letter also provided information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Moreover, the November 2010 letter provided notice to the Veteran regarding the need to submit new and material evidence and explaining the meaning of "new and material evidence."  The October 2011 rating decision reflects the RO's initial adjudication of the claims after issuance of the November 2010 letter.  Hence, this letter meets Pelegrin's and Dingess/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claims, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records (STRs), VA medical records, and the reports of VA examinations in connection with the claim.  Also of record and considered in connection with the appeal is the transcript of the Veteran's April 2015 Board hearing, along with various written statements provided by the Veteran and his representative.  The Board finds that no further action on the claim herein decided, prior to appellate consideration, is required.

As for the April 2015 hearing  during the hearing, the undersigned VLJ identified the issue on appeal (then characterized to include consideration of PTSD and other acquired psychiatric disability).   Pertinent to this matter, testimony was offered with respect to the Veteran's experiences during  service, and information was elicited  regarding the Veteran's psychiatric history and treatment.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless, inasmuch as following the hearing, additional development was ordered, (to include development for records that might be relevant to the request to reopen) and as a result, additional evidence was subsequently added to the claims file.   The hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016);  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board also finds that, with respect to the claim herein decided, there  has been substantial compliance with the Board's prior remand instructions, to the extent possible, and that no further action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268, 271 (1998) where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

Pursuant to the August 2015 remand, the AOJ requested authorization from the Veteran to obtain private treatment records in an October 2015 letter.  The Veteran did not respond to this request.  The Veteran was afforded a VA examination in January 2016 and outstanding VA treatment records were associated with the claims file.  Although the AOJ did not readjudicate the PTSD claim, the Veteran is not prejudiced, inasmuch as, as explained below, that additional evidence does not provide a basis to substantiate the claim.

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the matter herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on this claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.539, 543   (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998).

II. Petition to Reopen

At the time of the prior denial, and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  See 38 U.S.C.A. § 1110 (West 2002 and 2014); 38 C.F.R. § 3.303(a) (2002 and 2016).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The claim for service connection for PTSD was previously considered and denied by the RO in a December 2008 rating decision.  The evidence of record at that time  primarily consisted of military personnel records, service treatment records, and post-service VA treatment records.  The basis for the denial was that PTSD was not shown.

The Veteran was notified of the December 2008 denial in a letter that same month.  However, he did not initiate an appeal of that denial with the filing of timely NOD within the one-year appeal period following notification of the denial.  See 38 C.F.R. §§ 20.200, 20.201 (2016).  Also, no evidence relevant to the Veteran's PTSD claim was received within that period, nor have any additional  service records been received at any time, warranting reajudication of the claim.  See 38 C.F.R. §§ 3.156(b) and (c).

The next correspondence received from the Veteran was an NOD filed in January 2010;  however, it was untimely.  The RO informed the Veteran that his NOD was untimely in a January 2010 letter. No response was received from the Veteran.  In fact, the only correspondence thereafter received from the Veteran was the November 2010 claim, the denial of which culminated in the current appeal.

Therefore, the RO's December 2008 denial of the claim is final as to the evidence then of record and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.   

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As noted, the Veteran filed a new application for service connection for PTSD in November 2010.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13   (1992).

Pertinent evidence added to the claims file since the December 2008 rating decision includes additional VA medical records, to include September 2010, April 2013, and January 2016 VA examination reports.  Also added to the record is the transcript of the Veteran's April 2015 Board hearing, as well as various written statements from the Veteran and his representative.

As noted, in the December 2008 rating decision, the claim was denied on the basis of no current diagnosis of PTSD.  See 38 C.F.R. § 4.125(a).

In a September 2011 VA examination report the Veteran was diagnosed with a sleep disorder, but no mental health disorder(s).  The examiner found that although the Veteran met the stressor criteria for the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), he did not meet the DSM-IV symptoms criteria.  Thus, a PTSD diagnosis was not provided.  

The Veteran was afforded a VA examination in April 2013.  The examiner indicated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD; rather a diagnosis of depression NOS, with posttraumatic stress features, was provided.  The examiner noted that the Veteran's claimed stressor was not related to fear of hostile military or terrorist activity.

VA treatment records reference "PTSD" PTSD on the problem list; , however, psychiatric treatment records actually reflect a diagnosis of major depressive disorder with PTSD features.  See VA Treatment Records dated in November 2014 and December 2014.  Notably, PTSD screening tests were negative.  See VA Treatment Records dated in February 2015 and March 2015.

In a January 2016 mental disorders Disability Benefits Questionnaire (DBQ), the examiner acknowledged that PTSD was included on  problem list reflected in VA treatment records.  However, the examiner concluded that the Veteran did not meet the diagnostic criteria for a PTSD diagnosis.  The examiner acknowledged that the Veteran met the stressor criteria and had intrusion symptoms, but he did not meet the remaining criteria for a PTSD diagnosis.

The Board finds that while the above-cited medical and other objective evidence is "new," as it was not previously considered, it is not "material" in that it does not relate to an unestablished fact necessary to substantiate the claim.  In this regard, such evidence does not document evidence of a valid diagnosis of PTSD; rather, VA examiners have consistently found  that the Veteran does not meet the diagnostic criteria for PTSD.  Accordingly, the medical evidence added to the claims file since the December 2008 rating decision does not raise a reasonable possibility of substantiating the claim. 

Furthermore, to whatever extent the Veteran, himself, asserts that he has service-related PTSD, the Board emphasizes that the matter of whether the Veteran meets the diagnostic criteria for PTSD is a complex medical matter-the  resolution of which requires education, training and expertise-and  thus, outside the realm of knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (providing that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  As the Veteran is not shown to have such education, training and expertise, he is not competent to opine on the matters on which this claim turns.  Therefore, such assertions alone, even if new, cannot serve as a predicate to reopen the previously disallowed claim.  Hickson v. West, 11 Vet. App. 374 (1998). 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are not met, and December 2008 rating decision in which the RO denied the claim  remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.   See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence to reopen the claim for service connection for PTSD has not been received, to this extent, the appeal is denied.


REMAND

Unfortunately, the Board finds that further action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.   

The record indicates that the Veteran has a psychiatric history of variously diagnosed acquired  psychiatric disorders, to include  major depressive disorder, anxiety disorder NOS (not otherwise specified) with PTSD features, and depression  NOS.  See VA Treatment Records dated in February 2012, August 2012, and June 2013.

The Board notes that the Veteran has described in-service stressors, to include having to identify multiple deceased comrades.  As he has consistently described his stressors, and, as he has a Purple Heart (indicative of combat service), the occurrence of his claimed in-service experiences has essentially been conceded by VA as consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (West 2014).

Pursuant to the August 2015 remand, the Veteran was afforded a VA examination in January 2016 to obtain information as to the nature and etiology of current acquired psychiatric disorder(s) other than PTSD.  The examiner generally stated  that "it would be speculative to determine that his acquired psychiatric disorders, especially major depressive disorder or diagnosed unspecified depressive disorder was related to his military service."  As rationale, the examiner stated that service treatment records do not show treatment for any psychiatric disability, and the Veteran did not establish psychiatric treatment until 2005, approximately 37 years after service.  The examiner concluded that it would be speculative to state that the Veteran had continuous symptoms related to his military experiences, to include traumatic events witnessed during service.  Essentially, then, the examiner indicated inability to provide a requested  etiology opinion.  However, the examiner seemed to focus only on the Veteran's depression and did not consider and discuss not all  psychiatric diagnoses other than PTSD of record, to include anxiety disorder NOS .  Moreover, the examination report does not clearly reflect full and consideration of all pertinent evidence, to include the Veteran's competent assertions as to the nature, onset and continuity of psychiatric symptoms.  As such, the Board is unable to accept the examiner's conclusions.  See, e.g., Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Under these circumstances, the Board that the evidence currently of record is insufficient to resolve the remaining claim on appeal, and that another remand of this matter is warranted to obtain further medical opinion-based on full consideration of all documented medical history and assertions, and supported by complete, clearly-stated rationale-to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Notably, once VA undertakes the effort to provide an examination or obtain a medical opinion, it must provide or obtain one that is adequate for the purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, on remand, the AOJ  should obtain an addendum opinion from an appropriate mental health professional-preferably, a psychiatrist or psychologist, based on claims file review (if possible).  The AOJ should only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The action identified herein is consistent with the duties imposed by the VCAA.    See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159..  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Arrange to obtain from  an appropriate mental health professional-preferably, a psychiatrist or psychologist-an addendum opinion addressing the nature and etiology of psychiatric disability(ies) other than PTSD.

Only arrange for the Veteran to undergo further examination, by an appropriate mental health professional-preferably, a psychiatric or psychologist-if one is deemed necessary in the judgment of individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the mental health professional, and the addendum opinion/examination report must include discussion of the Veteran's documented medical history and assertions.   

If the Veteran is examined, all appropriate tests and studies (to include psychological testing, if warranted), should be accomplished (with all results made available to the requesting mental health professional prior to the completion of his or her report), and all clinical findings should be reported in detail. 

With respect to diagnosed major depressive disorder, anxiety disorder NOS, and depression NOS (even if now asymptomatic or resolved). for each such diagnosed disorder, the mental health professional should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service- to include conceded stressful experiences therein associated with combat service.

In addressing the above, the mental health professional must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions-to  include the Veteran's competent assertions as to in-service stressful experiences, and as to the nature, onset and continuity of psychiatric symptoms. 

Notably, the absence of evidence of treatment for an acquired psychiatric disability or associated symptoms in service or shortly thereafter should not, alone, serve as the sole basis for a negative opinion.  In this regard, the mental health professional is advised that the Veteran is competent to report matters within his own personal knowledge, such as symptoms and events, and that any lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the mental health professional should clearly so state, and explain why. 

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

2.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

3. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

4.  If the  benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).u

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 







action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


